Opinion by
Judge Rogers,
Armco Steel Corporation has appealed an order of the Workmen’s Compensation Appeal Board. The case has two issues. The Board decided one of the issues against Armco. On the second issue, the Board remanded the case ‘to the referee for additional findings of fact and conclusions of law. The Board’s order was clearly interlocutory and we are therefore required to quash the appeal sua sponte. See Gilroy v. Workmen’s Compensation Appeal Board, 32 Pa. Commonwealth Ct. 152, 377 A.2d 1302 (1977).
Accordingly, we enter the following:
Order
And Now, this 6th day of December, 1977, it is ordered that the appeal of Armco Steel Corporation be and it is hereby quashed.